—Crew III, J.
Appeals (1) from an order of the Family Court of Broome County (Pines, J.), entered July 6, 1995, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, to find respondent in violation of a prior order of visitation, and (2) from an order of said court, entered August 14, 1995, which partially granted petitioner’s application, in a proceeding pursuant to Family Court Act article 6, to modify a prior order of custody.
Initially, we reject respondent’s contention that Family Court erred in finding that she willfully violated a prior order regarding petitioner’s visitation rights with the parties’ minor child. As petitioner and respondent were the only witnesses to testify at the hearing conducted on the violation petition, the issue essentially distilled to one of credibility, which we believe Family Court was in the best position to resolve (see generally, Matter of Esther CC., 194 AD2d 949, 951).
Similarly unavailing is respondent’s claim that she entered into a subsequent stipulation regarding petitioner’s custody and visitation rights under duress. Respondent’s assertions in this regard are conclusory in nature and are unsupported by the record as a whole, as is respondent’s contention that Family Court was biased. We have examined respondent’s remaining arguments and find them to be lacking in merit.
Mercure, J. P., Casey, Peters and Carpinello, JJ., concur. Ordered that the orders are affirmed, without costs.